EXHIBIT AMENDMENT TO NOTES This AMENDMENT TO NOTES (the “Amendment”) is dated as of February17,2009, by and among ISCO International, Inc., a Delaware corporation (the “Company”), Manchester Securities Corporation, a New York corporation (“Manchester”), and solely for purposes of Sections 5, 6, 7, and 8 of this Amendment, Alexander Finance, L.P., an Illinois limited partnership (“Alexander”). W I T N E S S E T H: WHEREAS, on June 22, 2006, the Company issued to Manchester that certain 5% Senior Secured Convertible Note, Note No. E-1, dated June22, 2006 (the “NoteNo.E­-1”); WHEREAS, on June 26, 2007, the Company issued to Manchester that certain Amended and Restated 7% Senior Secured Convertible Note, Note No. F1, dated June26, 2007 (the “Note No.
